Exhibit 10.1

 

THIS AMENDING AGREEMENT is made the 24th day of May, 2018

 

BETWEEN:

 

(1)ECRENT CAPITAL HOLDINGS LIMITED, a company incorporated in the British Virgin
Islands and whose registered office is at Sea Meadow House, Blackburne Highway,
(P.O. Box 116), Road Town, Tortola, British Virgin Islands (the “Licensor”); and

 

(2)SHARING ECONOMY INVESTMENT LIMITED, a company incorporated in the British
Virgin Islands and whose registered office is at Sea Meadow House, Blackburne
Highway, (P.O. Box 116), Road Town, Tortola, British Virgin Islands (the
“Licensee”).

 

WHEREAS:

 

(A)The Licensor and the Licensee have entered into a license agreement dated 8th
May 2018 (the “Original Agreement”) and they now wish to amend the Original
Agreement as appears below.

 

(B)The Licensor and the Licensee both intend for this amending agreement to be
deemed to have taken effect from 24th May 2018.

 

IT IS HEREBY AGREED as follows:

 

1.STATUS OF THIS AMENDING AGREEMENT

 

1.1.This amending agreement is supplemental to the Original Agreement. Except as
expressly amended by this amending agreement, the Original Agreement shall
remain in full force and effect.

 

1.2.Terms defined in the Original Agreement shall have the same meaning in this
amending agreement unless otherwise provided by this amending agreement.

 

2.AMENDMENTS

 

2.1.Clause 7.1 of the Original Agreement shall be deleted in its entirety and
replaced with the following words:

 

“Subject to Clause 7.2, and in consideration of and as payment in full for the
rights and licenses hereby granted and the services provided by the Licensor in
accordance with this Agreement, the Licensee shall issue to the Licensor 250,000
shares in SEII at the Issued Price of US$4.30 per share (the “Issued Shares”).”

 



1

 

 

2.2.Clause 8.1 of the Original Agreement shall be deleted in its entirety and
replaced with the following words:

 

“The Licensor guarantees that the Business will generate revenue of
US$10,000,000 (the “Guaranteed Revenue”) and gross profit of US$1,940,000 (the
“Guaranteed Gross Profit”) for the Term.”

 

2.3.Clause 8.2(a) of the Original Agreement shall be deleted in its entirety and
replaced with the following words:

 

“in the event that the Business fails to generate the Guaranteed Revenue only,
the Licensor shall, no later than one (1) calendar month after the issue of
SEII’s quarterly results for the second quarter of 2019, return to the Licensee
such proportion of the Issued Shares as is equal to the ratio of the amount of
shortfall in revenue for the Term to the Guaranteed Revenue; or pay to the
Licensee an amount equivalent to such proportion of Issued Shares at the Issued
Price in cash, the choice of which will be made by the Licensee at its sole and
absolute discretion;”

 

2.4.Clause 8.2(b) of the Original Agreement shall be deleted in its entirety and
replaced with the following words:

 

“in the event that the Business fails to generate the Guaranteed Gross Profit
only, the Licensor shall, no later than one (1) calendar month after the issue
of SEII’s quarterly results for the second quarter of 2019, return to the
Licensee such proportion of the Issued Shares as is equal to the ratio of the
amount of shortfall in gross profit for the Term to the Guaranteed Gross Profit;
or pay to the Licensee an amount equivalent to such proportion of Issued Shares
at the Issued Price in cash, the choice of which will be made by the Licensee at
its sole and absolute discretion; or”

 

2.5.Clause 12.1 of the Original Agreement shall be deleted in its entirety and
replaced with the following words:

 

“The Term of this Agreement shall be effective on the date the conditions
precedent set forth in Clause 7.2 have been satisfied (the “Effective Date”) and
continue in effect until 30 June 2019 (the “Expiration Date”) unless terminated
earlier in accordance with any of the express provisions of this Agreement.”

 

3.FURTHER AGREEMENT

 

3.1.The provisions of Clauses 15 and 17 of the Original Agreement shall apply to
this amending agreement, mutatis mutandis, as if incorporated in full herein.

 

3.2.This amending agreement shall be deemed to have taken effect from 24th May
2018 to the effect that:

 

(a)all rights arising from or in connection with the Original Agreement in its
original form which may have accrued from 24th May 2018 to the date of execution
of this agreement shall be waived; and

 

(b)all rights and obligations arising from or in connection with the Original
Agreement as amended by this amending agreement shall have taken effect and
started to accrue from 24th May 2018.

 



2

 

 

IN WITNESS whereof this amending agreement has been executed by or on behalf of
the parties as a deed.

 

SEALED WITH THE COMMON SEAL of

ECRENT CAPITAL HOLDINGS LIMITED 

 

and SIGNED by

 

CHAN TIN CHI 

Title: Director 

for and on behalf of 

ECRENT CAPITAL HOLDINGS LIMITED 

Date: 24th May 2018

) 

) 

)

 

 

 

Witnessed by 

Signature of witness:________________

 

SEALED WITH THE COMMON SEAL of
SHARING ECONOMY INVESTMENT LIMITED

 

and SIGNED by

 

PING KEE LAU 

Title: Director 

for and on behalf of 

SHARING ECONOMY INVESTMENT LIMITED

Date: 24th May 2018

) 

) 

)

 

 

 

Witnessed by

Signature of witness:________________

 

 

3



 

